Name: Commission Regulation (EC) NoÃ 900/2008 of 16Ã September 2008 laying down the methods of analysis and other technical provisions necessary for the application of the arrangements for imports of certain goods resulting from the processing of agricultural products (Codified version)
 Type: Regulation
 Subject Matter: tariff policy;  natural and applied sciences;  processed agricultural produce;  foodstuff;  information technology and data processing;  trade;  beverages and sugar
 Date Published: nan

 17.9.2008 EN Official Journal of the European Union L 248/8 COMMISSION REGULATION (EC) No 900/2008 of 16 September 2008 laying down the methods of analysis and other technical provisions necessary for the application of the arrangements for imports of certain goods resulting from the processing of agricultural products (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9 thereof, Whereas: (1) Commission Regulation (EEC) No 4154/87 of 22 December 1987 laying down the methods of analysis and other technical provisions necessary for the implementation of Council Regulation (EEC) No 3033/80 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (2) has been substantially amended (3). In the interests of clarity and rationality the said Regulation should be codified. (2) In order to ensure that goods subject to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (4) receive uniform treatment on import throughout the Community, it is necessary that, when laying down analytic methods and other technical provisions, account should be taken of the scientific and technological evolution of analytical methods. (3) The measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statistical Nomenclature Section of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down the methods of analysis necessary for the application of Regulation (EC) No 3448/93 as far as imports are concerned and Commission Regulation (EC) No 1460/96 (5), or, in the absence of a method of analysis, the nature of the analytical operations to be carried out or the principle of a method to be applied. Article 2 In accordance with the definitions set out in Annex III to Regulation (EC) No 1460/96 concerning starch/glucose content, and sucrose/invert sugar/isoglucose content, and for the purpose of applying Annexes II and III to that Regulation, the following formulae, procedures and methods shall be used for starch/glucose and sucrose/invert sugar/isoglucose content: 1. Starch/glucose content: (expressed as 100 % anhydrous starch content of the goods as presented) (a) (Z  F) Ã  0,9, if the glucose content is not less than the fructose content; or (b) (Z  G) Ã  0,9, if the glucose content is less than the fructose content where: Z = is the glucose content determined by the method set out in Annex I to this Regulation; F = is the fructose content determined by HPLC (high performance liquid chromatography); G = is the glucose content determined by HPLC. In the case of point (a), where the presence of a lactose hydrolysate is declared and/or quantities of lactose and galactose are detected, a glucose content equivalent to the galactose content (determined by HPLC) shall be deducted from the glucose content (Z) before any other calculation is made. 2. Sucrose/invert sugar/isoglucose content: (expressed as sucrose content of the goods as presented) (a) S + (2F) Ã  0,95, if the glucose content is not less than the fructose content; (b) S + (G + F) Ã  0,95, if the glucose content is less than the fructose content where: S = is the sucrose content determined by HPLC; F = is the fructose content determined by HPLC; G = is the glucose content determined by HPLC. Where the presence of a lactose hydrolysate is declared and/or quantities of lactose and galactose are detected, a glucose content equivalent to the galactose content (determined by HPLC) shall be deducted from the glucose (G) content before any other calculation is made. 3. Milk fat content: (a) Save as otherwise provided in point (b), the milk fat content by weight of the goods as presented shall be determined by extraction with light petroleum after hydrolysis with hydrochloric acid; (b) Where fats other than milk fats are also declared in the composition of the goods, the following procedure shall be applied:  the percentage of weight of the total fats in the goods shall be determined as mentioned in point (a),  for the purposes of determining the milk fat content, a method based on extraction with light petroleum, preceded by hydrolysis with hydrochloric acid and followed by gas chromatography of the methyl esters of the fatty acids shall be used. If the presence of milk fats is detected, the percentage proportion thereof shall be calculated by multiplying the percentage concentration of methyl butyrate by 25, multiplying the product by the total percentage fat content by weight of the goods and dividing by 100. 4. Milk protein content: (a) Save as otherwise provided in point (b), the milk protein content of the goods shall be calculated by multiplying the nitrogen content (determined by the Kjeldahl method) by the factor 6,38; (b) Where components containing proteins other than milk proteins are also declared in the composition of the goods:  the total percentage nitrogen content by weight shall be determined by the Kjeldahl method,  the milk protein content shall be calculated as indicated in point (a) by subtracting from the total percentage nitrogen content the nitrogen content corresponding to the non-milk proteins. Article 3 For the purposes of applying Annex I to Regulation (EC) No 1460/96, the following methods and/or procedures shall be used: 1. For the purposes of classifying goods falling within CN codes 0403 10 51 to 0403 10 59, 0403 10 91 to 0403 10 99, 0403 90 71 to 0403 90 79 and 0403 90 91 to 0403 90 99, the milk fat content by weight shall be determined by the method referred to in point 3 of Article 2 of this Regulation; 2. For the purposes of classifying goods falling within CN codes 1704 10 11 to 1704 10 99 and 1905 20 10 to 1905 20 90, the sucrose content, including invert sugar expressed as sucrose, shall be determined by HPLC; (invert sugar expressed as sucrose means the sum of equal amounts of glucose and fructose multiplied by 0,95); 3. For the purposes of classifying goods falling within CN codes 1806 10 10 to 1806 10 90, the sucrose/invert sugar/isoglucose content shall be determined in accordance with the formulae, method and procedures set out in point 2 of Article 2 of this Regulation; 4. For the purposes of classifying goods falling within CN codes 3505 20 10 to 3505 20 90, the starch, dextrin or other modified starch content shall be determined by the method set out in Annex II to this Regulation; 5. For the purposes of classifying goods falling within CN codes 3809 10 10 to 3809 10 90, the amylaceous substances shall be determined by the method set out in Annex II to this Regulation; 6. For the purposes of classifying goods falling within either CN code 1901 90 11 or CN code 1901 90 19, the distinction shall be drawn on the basis of the dry extract determined by drying at a temperature of 103 ± 2 °C to constant weight; 7. For the purposes of classifying goods falling within CN codes 1902 19 10 and 1902 19 90, the method set out in Annex III to this Regulation shall be used to test for the presence of common wheat flours and semolinas in pasta; 8. The content of mannitol and D-glucitol (sorbitol) of the goods falling within CN codes 2905 44 11 to 2905 44 99 and 3824 60 11 to 3824 60 99 shall be determined by HPLC. Article 4 1. A test report shall be drawn up. 2. The test report shall include the following particulars:  all the information necessary for identifying the sample,  the Community method used and precise reference to the legal instrument in which it is laid down, or, where appropriate, detailed reference to a method, specifying the nature of the analytical operations to be carried out, or the principle of the method to be applied, as indicated in this Regulation,  any factors liable to have influenced the results,  the results of the analysis, with due regard to the way in which they are expressed in the method used and the means of expression dictated by the needs of the customs or administrative departments that requested the analysis. Article 5 Regulation (EEC) No 4154/87 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex V. Article 6 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 392, 31.12.1987, p. 19. (3) See Annex IV. (4) OJ L 318, 20.12.1993, p. 18. (5) OJ L 187, 26.7.1996, p. 18. ANNEX I Determination of starch content and its degradation products including glucose 1. PURPOSE AND FIELD OF APPLICATION (a) The method permits the determination of the starch content, its degradation products including glucose, hereafter referred to as starch. (b) Starch content referred to in point (a) is equal to value E, as calculated in point 6(a) of the present Annex. 2. PRINCIPLE The sample is broken down by means of sodium hydroxide and the starch divided into glucose units with amyloglucosidase. The glucose determination is performed by the enzymatic route. 3. REAGENTS (Use double-distilled water) 3.1. 0,5 N sodium hydroxide solution (0,5 mol/l). 3.2. 96 % (minimum) glacial acetic acid. 3.3. Solution of amyloglucosidase: Immediately before use, dissolve approximately 10 mg of amyloglucosidase (EC 3.2.1.3) (60 U per mg) in one ml of water (1). 3.4. Triethanolamine buffer solution: dissolve 14,0 g of triethanolamine hydrochloride [tris(2-hydroxyethyl)ammonium chloride] and 0,25 g of magnesium sulphate MgSO47H2O) in 80 ml of water, add approximately 5 ml of 5 N sodium hydroxyde solution (5 mol/l) and adjust the pH to 7,6, using a 1 N sodium hydroxide solution (1 mol/l). Make up to 100 ml with water. This buffer solution can be kept for at least four weeks at 4 °C. 3.5. NADP (nicotinamide adenine dinucleotide phosphate, disodium salt) solution: dissolve 60 mg of NADP in 6 ml of water. This solution can be kept for at least four weeks at 4 °C. 3.6. ATP (adenosine-5 ²-triphosphate, disodium salt) solution: dissolve 300 mg of ATP. 3H2O and 300 mg of sodium hydrogen carbonate (NaHCO3) in 6 ml of water. This solution can be kept for at least four weeks at 4 °C. 3.7. Suspension HK/G6P-DH [Hexokinase (EC 2.7.1.1) and glucose-6-phosphate-dehydrogenase (EC 1.1.1.49)]: suspend 280 U HK and 140 U of G6P-DH in 1 ml of 3,2 M ammonium sulphate solution. This suspension can be kept for at least one year at 4 °C. 4. APPARATUS 4.1. Magnetic stirrer water bath at 60 °C. 4.2. Magnetic rods. 4.3. UV spectrophotometer with 1 cm optical cells. 4.4. Pipettes for enzymatic analysis. 5. METHOD 5.1. The sample is digested in sodium hydroxide and the starch subject to enzymatic hydrolysis 5.1.1. Select the weight of sample as follows, according to the presumed starch content (the starch content must not exceed 0,4 g per sample) as follows: Presumed starch content of product in g/100 g Approximate weight of sample in g (p) Volume of graduated flask in ml Dilution factor up to 1 litre (f) > 70 0,35-0,4 500 2 20-70 max. 0,5 500 2 5-20 max. 1 250 4 < 5 max. 2 200 5 5.1.2. Weigh the sample exactly to 0,1 mg. 5.1.3. Add 50 ml of 0,5 N sodium hydroxide solution (point 3.1) and stir continuously for 30 minutes in the water bath (point 4.1) with a magnetic stirrer at 60 °C. 5.1.4. Add a few ml of concentrated acetic acid (point 3.2) and bring the pH to 4,6 to 4,8. 5.1.5. Place in the water bath with the magnetic stirrer (point 4.1) at 60 °C, add 1,0 ml of enzyme solution (point 3.3) and allow to react whilst stirring continuously for 30 minutes. 5.1.6. After cooling, transfer quantitatively to a graduated flask (point 5.1.1) and make up to the mark with water. 5.1.7. If necessary, filter through a fluted filter (see Note 1). 5.2. Quantitative determination of glucose 5.2.1. The test solution must contain 100 to 1 000 mg of glucose per litre, which corresponds to a Ã Ã 340 of between 0,1 and 1,0. The absorbence of the test solution in a 1 + 30 dilution with water must not exceed 0,4 (measured against air), at 340 nm. 5.2.2. Bring the buffer solution (point 3.4) to ambient temperature (20 °C). 5.2.3. The temperature of the reagents and of the sample must be between 20 and 25 °C. 5.2.4. Measure the absorbence at 340 nm against air (i.e. with no optical cell in the reference path). 5.2.5. Proceed in accordance with the pipetting chart below: Pour into the optical cells Control (ml) Test (ml) Buffer (reagent 3.4) 1,00 1,00 NADP (reagent 3.5) 0,10 0,10 ATP (reagent 3.6) 0,10 0,10 Test solution (5.1.6 or 5.1.7)  0,10 Double-distilled water 2,00 1,90 Mix and, after about three minutes, measure the absorbence of the solutions (E1). Initiate the reaction by adding: HK/G6P.DH (reagent 3.7) 0,02 0,02 Mix, allow the reaction to proceed to completion (approximately 15 minutes) and measure the absorbence of the solutions (E2). If the reaction has not stopped after 15 minutes read absorbences at five-minute intervals until the rate of increase is constant. Then extrapolate backwards to the time of addition of suspension (referred to in point 3.7 (see Note 2). 5.2.6. Calculate the absorbence differences for reagent blank and sample (E2  E1). Subtract absorbence difference of the reagent blank (Ã Ã  reagent blank) from that of the sample (Ã Ã  sample): Ã Ã  = Ã Ã sample  Ã Ã reagent blank This difference gives the glucose content of the test solution: Glucose content contained in test solution, g/l Gl = ((3,22 Ã  180,16)/(6,3 Ã  1 Ã  0,1 Ã  1 000)) Ã  Ã Ã 340 = 0,921 Ã  Ã Ã 340 (3,22: volume of the solution to be measured; 1: cell thickness; 0,1: volume of the sample solution; the molecular weight of glucose is 180,16 (g/mol). 5.2.7. If, for any reason, a measurement cannot be made of 340 nm, the measurement may be made at a wavelength of 365 nm or 334 nm, in which case the figure 6,3 in the formula for Gl above should be replaced by the figure 3,5 or 6,18 respectively. 6. CALCULATION AND EXPRESSION OF RESULTS (a) E = Starch content in g/100 g: E = ((100 Ã  0,9 Ã  Gl)/(p Ã  f)) (b) Z = Glucose content in g/100 g: Z = ((100 Ã  Gl)/(p Ã  f)) where: Gl = glucose in G/l (5.2.6); F = dilution factor (5.1.1); p = weight of sample in g; 0,9 = glucose conversion factor for starch. Notes: (1) Where a test solution cannot be filtered according to point 5.1.7, appropriate methods should be taken in order to obtain a clear solution. (2) Where an inhibition of enzymes occurs, it is advisable to apply a method which involves the addition of known amounts of pure starch. (1) U is the international unit of enzyme activity. ANNEX II Determination of starches or dextrins or other modified starches content in goods of CN codes 3505 20 10 to 3505 20 90 and of amylaceous substances content in goods of CN codes 3809 10 10 to 3809 10 90 I. PRINCIPLE Starch is converted by acid hydrolysis into reducing sugars which are determined by volume using Fehlings solution. II. APPARATUS AND REAGENTS 1. 250 ml flask; 2. 200 ml graduated flask; 3. 25 ml graduated burette; 4. Hydrochloric acid at 1,19 density; 5. Potassium hydroxide solution; 6. Decolourising charcoal; 7. Fehlings solution; 8. Methylene blue solution (1 %). III. METHOD Into a 250 ml flask place a sample containing about 1 g of starch. Add 100 ml of distilled water and 2 ml of hydrochloric acid. Bring to the boil and reflux for three hours. Transfer the contents of the flask and rinsings into a 200 ml graduated flask. Cool and nearly neutralise with potassium hydroxide solution. Add distilled water to 200 ml and filter through a little decolourising charcoal. Then pour the solution into a graduated burette and reduce 10 ml of Fehlings solution by the following method: Into a flat-bottomed flask of about 250 ml pour 10 ml of Fehlings solution (5 ml of solution A and 5 ml of solution B). Shake until clear and add 40 ml of distilled water and a small quantity of quartz or pumice. Place the flask on a square asbestos plate with a round hole of about 6 cm diameter in the centre, the asbestos in turn resting on a piece of wire gauze. Heat the flask at such a rate that the liquid begins boiling after about two minutes. From the burette, add to the boiling liquid successive quantities of the sugar solution until the blue colour of the Fehlings solution becomes hardly discernible; then add 2 or 3 drops of methylene blue solution as indicator, and complete the titration by adding further quantities of the sugar solution, drop by drop, until the blue colour of the indicator disappears. For greater accuracy repeat the titration under the same conditions, but adding without a break almost all the sugar solution required to reduce the Fehlings solution. In this second titration, the reduction of the Fehlings solution should occur within three minutes. Keep boiling for exactly two further minutes, adding the reagent within one minute drop by drop to the boiling solution until the blue colour disappears. The percentage by weight of starch in the sample is determined by means of the following formula: starch % = ((T Ã  200 Ã  100)/(n Ã  p)) Ã  0,95 where: T : is the quantity in grams of anhydrous dextrose corresponding to 10 ml of Fehlings solution (5 ml of solution A and 5 ml of solution B). This titer corresponds to 0,04945 g of anhydrous dextrose when solution A contains 17,636 g of copper per litre; n : is the number of ml of the sugar solution used for titration; p : is the weight of the sample amount; 0,95 : is the rate of conversion of anhydrous dextrose into starch. IV. PREPARATION OF FEHLINGS SOLUTIONS Solution A : In a graduated flask dissolve 69,278 g of pure crystallised copper sulphate  Analytical Reagent (CuSO4 5H2O)  free from iron in distilled water and bring the volume to 1 litre with distilled water. The correct strength of this solution must be verified by a quantitative determination of the copper. Solution B : In a graduated flask dissolve 100 g of sodium hydroxide and 346 g of double sodium potassium tartrate (Rochelle salt) in distilled water and bring the volume to 1 litre with distilled water. The two solutions A and B must be mixed in equal quantities immediately before use. 10 ml of Fehlings solution (5 ml of solution A and 5 ml of solution B) is completely reduced, under the conditions described at section III, by 0,04945 g of anhydrous dextrose. ANNEX III Detection of common wheat flour or meal in macaroni, spaghetti and similar products (pasta) (by the Young and Gilles method, modified by Bernaerts and Gruner) I. PRINCIPLE An extract of the sample of the pasta for analysis is prepared by using a non-polar solvent. This extract is chromatographed on a thin layer of silica gel so as to separate the sterols present in various band form fractions. According to the number of brightly coloured bands it is possible to determine whether the product under examination has been manufactured exclusively from durum wheat or common wheat, or from a mixture of the two. It is also possible to determine whether eggs have been added. II. APPARATUS AND REAGENTS 1. Homogeniser or grinder to obtain a grist that will pass through a standard sieve with a 0,200 mm mesh; 2. Standard sieve with a 0,200 mm mesh; 3. Evaporator with a water bath for evaporation under reduced pressure; 4. Glass plate, aluminium sheet or other appropriate backing measuring 20 cm Ã  20 cm covered with a thin layer of silica gel. If the thin layer has to be prepared, silica gel mixed with about 13 % plaster should be used, and it should be applied in a 0,25 mm layer with suitable apparatus in accordance with the manufacturer's instructions; 5. Micropipette for measuring 20 microlitres; 6. Container with lid suitable for the development of chromatograms; 7. Atomiser; 8. Petroleum ether with a boiling point between 40 and 60 °C, redistilled before use; 9. Anhydrous ethyl ether for analysis; 10. Carbon tetrachloride for chromatography, redistilled before use; 11. Phosphomolybdic acid for analysis; 12. 94 ° ethyl alcohol. III. METHOD Grind about 20 g of the sample for analysis so that all of it passes through the sieve. Put the sample in an Erlenmeyer flask and cover with 150 ml petroleum ether. Leave at normal temperature until the following day. Shake from time to time. Then filter on a BÃ ¼chner funnel fitted with a filtering aid or on a sintered filter. Gradually transfer the clear solution thus obtained into a 100 ml calibrated flask. Evaporate the solvent under reduced pressure by heating the flask in a water bath at 40 °C to 50 °C. When the solvent has evaporated, heat under reduced pressure for a further ten minutes. When the flask has cooled, determine the weight of the extract. Dilute the extract in ethyl ether on the basis of 1 ml ethyl ether per 60 mg of extract. Activate the thin layers by bringing them to 130 °C for three hours. Leave to cool in a desiccator containing silica gel. Plates which are not used immediately can be preserved in the same desiccator. Apply, drop by drop, 20 microlitres of the clear solution to form a band of constant width and 3 cm in length on a layer preferably newly activated. Let the solvent evaporate. Develop the chromatogram under normal temperature with carbon tetrachloride using a chromatographic container the walls of which are covered with filter paper soaked in solvent. After about an hour the solvent will reach a height of 18 cm. Remove the plate and leave the solvent to evaporate in the open. For better separation of the bands, develop the chromatogram a second time. Again let the solvent evaporate in the open. Spray the thin layer of silica gel with a solution of 20 % phosphomolybdic acid in ethyl alcohol. The colour of the layer must be a uniform yellow. Develop the bands by the heating the sprayed plate at 110 °C for five minutes. IV. INTERPRETATION OF THE CHROMATOGRAM If the chromatogram shows a single main brightly coloured band with an Rf of about 0,4 to 0,5, the wheat used for the manufacture of the pasta in question is durum wheat. If, on the other hand, two main bands of equal brightness appear, the raw material used is common wheat. Mixtures of durum wheat and common wheat can be assessed by an evaluation of the relative brightness of the two bands. If there are three bands (two bands at the height where the main bands for common wheat are to be found, with a further band between them) eggs have been added to pasta. In this case, the raw material used is durum wheat if the middle band is brighter than the upper band. On the other hand, if the upper band is brighter than the middle band, the raw material used is common wheat. ANNEX IV Repealed Regulation with its amendment Commission Regulation (EEC) No 4154/87 (OJ L 392, 31.12.1987, p. 19). Commission Regulation (EC) No 203/98 (OJ L 21, 28.1.1998, p. 6). ANNEX V Correlation Table Regulation (EEC) No 4154/87 This Regulation Articles 1 to 4 Articles 1 to 4 Article 5   Article 5 Article 6 Article 6 Annexes I, II and III Annexes I, II and III  Annex IV  Annex V